DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  CARLENE RENY, Petitioner for THE ESTATE OF ANNE E. BIRCH,
                           Appellant,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF MANAGEMENT SERVICES,
                DIVISION OF RETIREMENT,
                         Appellee.

                              No. 4D18-1332

                              [April 11, 2019]

   Appeal from the State of Florida, Department of Management Services,
Division of Retirement, L.T. Case Nos. 16-7617 and 18-0050 DMS.

  Anthony V. Falzon of Anthony V. Falzon, Miami, for appellant.

   Thomas E. Wright and Sean W. Gellis, Department of Management
Services, Tallahassee, Division of Retirement, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER, J., and METZGER, ELIZABETH, Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.